Citation Nr: 0413606	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-21 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for 
postoperative retinal detachment with chorioretinitis of the 
right eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


REMAND

The veteran served on active duty from November 1952 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
RO that denied a claim of entitlement to an increased rating 
for the veteran's service-connected right eye disability.  
The veteran was notified of this action by a letter dated in 
December 2001.  

In October 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.

Review of the claims file reveals that the veteran has not 
been properly advised in accordance with the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) with respect to his claim for an increased 
(compensable) rating for postoperative retinal detachment 
with chorioretinitis of the right eye.  On November 9, 2000, 
the President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  This law and its 
implementing regulations require that certain notifications 
be made with respect to a claim for VA benefits.  38 C.F.R. 
§ 3.159 (2003).  

Decisions by the United States Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  It cannot be said, 
in this case, that VA has satisfied its duty to notify the 
veteran of what is needed to substantiate the claim of 
entitlement to an increased (compensable) rating for 
postoperative retinal detachment with chorioretinitis of the 
right eye, particularly with respect to the information or 
evidence required of the veteran and the evidence that VA 
will obtain.  38 U.S.C.A. § 5103(a) (West 2002).  In this 
regard, a remand is required to provide notice in accordance 
with the VCAA.  

Additionally, the Board notes that, in January 2001, a VA 
optometrist indicated that the veteran has chorioretinal 
scarring in the right eye that in part has caused a loss of 
visual field.  Such a comment strongly suggests that loss of 
visual field in his right eye can be attributed to the 
veteran's service-connected chorioretinitis.  (In June 2001, 
the same optometrist reported that the veteran indeed 
experienced chorioretinal scarring in the right eye 
consistent with his history of active chorioretinitis in 
service.  The examiner also noted a scotoma that was 
consistent with a chorioretinal scar that was noted in the 
veteran's military record.)  The Board recognizes that a 
January 2003 note indicates that, on testing of visual field, 
there were many false positives on the right side that caused 
the examiner to conclude that the results were not consistent 
with earlier test results.  Nevertheless, given the earlier 
findings of loss of right eye visual field, the Board finds 
that it would be helpful to test the veteran again.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran 
should be specifically told of what 
is yet required of him to 
substantiate his claim for an 
increased (compensable) rating for 
postoperative retinal detachment 
with chorioretinitis of the right 
eye, and of the information or 
evidence that VA will yet obtain 
with respect to his claim.  
38 C.F.R. § 3.159 (2003).  He should 
be specifically informed that he 
should submit any evidence in his 
possession that pertains to the 
claim on appeal.  Id.

2.  The veteran should be scheduled 
for an examination of his right eye.  
All residuals of the postoperative 
retinal detachment and 
chorioretinitis should be 
specifically noted.  Corrected 
visual acuity should be reported.  
The examiner should note whether the 
veteran experiences any scotoma or 
other loss of visual field due to 
these service-connected problems.  
Visual field testing should be done 
by use of the Goldmann Perimeter 
Chart, see 38 C.F.R. § 4.76 (2003), 
and findings should be made in the 
8 principal meridians, with any 
necessary adjustments for any 
scotoma, so that the rating criteria 
of 38 C.F.R. § 4.76a (2003) may be 
applied.  If the results are not 
deemed reliable, the examiner should 
provide an estimate as to actual 
extent of contraction from normal 
for each principal meridian, in 
degrees.

3.  After complying with the notice 
and duty-to-assist provisions of the 
VCAA regulations, the RO should re-
adjudicate the claim.  If the 
benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.  The SSOC 
should contain, among other things, 
a summary of the evidence received 
since the last SSOC was issued in 
June 2003.  38 C.F.R. § 19.31 
(2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

